Citation Nr: 1242837	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  06-38 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. G.K.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to June 1982.  The Veteran was also a member of the Army Reserves and the South Carolina Army National Guard following his period of active duty.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied the Veteran's claim for service connection for glaucoma.  The Board remanded the claim in December 2008 and again in July 2011 for further evidentiary development and adjudication.  In the most recent remand, the Board instructed the agency of original jurisdiction (AOJ) to seek to obtain report of an ophthalmological examination performed in July 2009 or, if records from that examination were unavailable, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ attempted to obtain the identified records, and upon determining that the report of a July 2009 examination was unavailable, scheduled the Veteran for a VA examination, which was conducted in October 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in February 2012, in which the AOJ again denied the Veteran's claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDING OF FACT

The Veteran does not have glaucoma that is related to military service; his glaucoma was not caused or made worse by service-connected disability.



CONCLUSION OF LAW

The Veteran does not have glaucoma that is the result of disease or injury incurred in or aggravated during active military service; glaucoma is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through November 2004 and September 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the November 2004 and September 2011 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2004 and September 2011 letters.  

The Board notes further that notice regarding an award of an effective date and rating criteria was provided in the September 2011 letter, as well as in a March 2006 letter sent to the Veteran specifically for that purpose.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Thus, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

Here, the Board acknowledges that the aforementioned November 2004 notice letter, which specifically addressed the Veteran's claim for service connection for glaucoma, did not contain any specific notice with respect to claims for secondary service connection.  See 38 C.F.R. § 3.310.  The Board has previously determined, however, as set forth in its July 2011 decision, that service connection for diabetes mellitus is not warranted.  Consequently, the Veteran's claim for secondary service connection predicated on diabetes mellitus must be denied.  As there is no legal basis upon which to award service connection for disabilities that are claimed as secondary to a disability that is not service connected, the Veteran's claim, insofar as it contemplates service connection secondary to diabetes mellitus, must thus be denied as a matter of law.  See 38 C.F.R. § 3.310; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).  As the Veteran's claim for secondary service connection lacks legal merit, the duties to notify and assist imposed by the VCAA are not applicable as to that claim.  See, e.g., Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  As noted above, the purpose of the notice requirement has been satisfied with respect to the issue of direct service connection that is decided herein.  As such, the Board does not find that this case requires a remand or re-adjudication ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran underwent VA examination in October 2011; report of that examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the October 2011 VA examination obtained in this case is adequate as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and documents that the examiner conducted examination of the Veteran.  An explanation of the opinion by the examiner was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Here, the RO requested the Veteran's service treatment records from the Records Management Center (RMC) in St. Louis, Missouri, and from the individual units with which the Veteran served in the Army Reserves and the South Carolina National Guard.  The RO obtained some service treatment records but was informed that only partial records were available.  Consequently, in June 2005, the RO made a formal finding on the unavailability of additional service treatment records and determined that any further attempts to obtain the records would prove futile.  In addition, records of the Veteran's private and VA post-service medical treatment have been associated with the file, as have records of his application for benefits from the Social Security Administration.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran has also testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2008.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  Service connection may be established if a claimant can demonstrate (1) that a condition was "noted" during service, (2) there is evidence of post-service continuity of the same symptomatology, and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Relevant medical evidence consists of the Veteran's available service treatment records and post-service private treatment records as well as the report of a VA ophthalmological examination conducted in October 2011.  Available service treatment records reflect that the Veteran was found to have normal eyes and vision in February 1984 and February 1988 reports of medical examination.  Similarly, reports of medical history prepared in February 1984 and February 1988 reflect that the Veteran complained of no problems with his eyes or vision and stated that he was in "good health."  The Veteran has submitted statements in which he contends that his current glaucoma is related to his time in service, or alternately to his diabetes mellitus.

Post-service records from VA treatment providers reflect that the Veteran has been diagnosed with primary open-angle glaucoma, diabetic retinopathy, and macular edema.  He continues to be followed by a VA ophthalmologist for the disorders.  In addition, a VA examination was provided to the Veteran in October 2011.  Report of that examination reflects that the Veteran was noted to have a long history of glaucoma, including noncompliance with medication.   Ophthalmological examination revealed diagnoses of glaucoma, diabetic retinopathy, and macular edema due to diabetes.  Following examination and review of the record, the examiner opined that the Veteran's glaucoma is not likely related to service.  In so finding, the examiner noted that the Veteran's glaucoma was more likely due to his risk factors of his African American ethnicity and his strong family history of glaucoma. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for glaucoma on a direct basis.  The Board concedes that VA examination confirms that the Veteran currently suffers from several eye disorders, including glaucoma.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, upon review of the Veteran's claims file, ophthalmological examination of the Veteran, and consideration of his contentions, the VA examiner found no link between any current disability and military service based on the record.  Noting that the most likely explanation for his glaucoma is the Veteran's strong family history of glaucoma as well as his African American ethnicity, the VA examiner gave as her medical opinion that it was not at least as likely as not that any current glaucoma was related to the Veteran's military service.  

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current glaucoma.  In that connection, the Board notes that the medical opinion submitted by the VA examiner acknowledged the Veteran's contentions but nonetheless concluded that it was less likely than not that the Veteran's current glaucoma is in fact related to service.  In so finding, the examiner noted that the Veteran displayed multiple non-service-related risk factors for glaucoma, including his ethnicity and his family history of the disorder.  This evidence is not contradicted by any other medical evidence of record; there is simply no medical evidence in the record supporting a finding of a relationship between the Veteran's time in service and his current glaucoma.  The record clearly does not suggest that it began during service.

The Board acknowledges that the Veteran has contended, including at his hearing before the undersigned Veterans Law Judge, that he believes that his glaucoma is linked to his time in service.  However, the Board notes that in order for the Veteran's claim of service connection for glaucoma to be granted, the record would have to contain competent and credible evidence linking his current disability to his military service.  As discussed above, the VA examiner considered the Veteran's contentions as well as the available medical evidence in specifically concluding that it was less likely than not that any current glaucoma is linked to service.  The examiner offered a clear explanation for her opinion, relying on the Veteran's medical history and her medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's currently diagnosed glaucoma and service was doubtful. 

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current glaucoma and military service.  See Bostain, 11 Vet. App. at 127.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  

However, in this instance, the Veteran has not contended that he first developed glaucoma in service that has continued to the present.  Further, any such contentions are not supported by the remainder of the evidence, particularly the opinion of the VA examiner, who examined the Veteran, considered his contentions, and nevertheless concluded that the Veteran's glaucoma was not likely related to service.  In so finding, the Board finds persuasive the reports of medical history and examination prepared in 1984 and 1988, during the Veteran's service in the Army Reserves and National Guard, at which times he was found to have normal eyes and vision and to report no problems with his eyes.  Further, the VA examiner closely considered both the Veteran's current diagnoses and his statements and nevertheless found that his current glaucoma is related, not to service or to any incident therein, but to the Veteran's ethnicity and family history of glaucoma.

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's October 2011 medical opinions, which are based on the entire record, including the Veteran's own history, is that the Veteran's current glaucoma is not related to military service.  Because the VA examiner's opinion is not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for glaucoma must be denied on a direct basis.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the Veteran's claim of secondary service connection, as discussed above, the Board found in July 2011 that entitlement to service connection for diabetes mellitus was not warranted.  Thus, as a matter of law, the Veteran's claim for service connection for glaucoma as secondary to diabetes mellitus must fail.  Insofar as the condition to which the Veteran claims this disability is secondary has not been service connected, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Entitlement to service connection for glaucoma is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


